DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claims 2-3, the recitation, “a pressure” is indefinite since claim 1 already introduces a pressure of the recited location and it is unclear what is included and excluded by its reintroduction.  This type of problem has been fixed in other claims by the applicant.
	In regard to claim 4, the recitation, “at a different location the liquefied natural gas production system” is unclear due to bad grammar.
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 18-19, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (US 2017/0016668) in view of either of Turney (US 2017/0038136) or Guillard (US 2017/0038132).
	In regard to claims 1, 18, Pierre teaches a liquefied natural gas production system and method (see whole disclosure, including Fig. 6, 8), the system and method comprising: 
a natural gas stream (from 20) from a supply of natural gas (20);5 
a liquid nitrogen stream (from 14) from a liquid nitrogen supply (14); 
a natural gas compressor (202) that compresses the natural gas stream to a pressure of at least 135 bara (para. 10 - “compressed in a natural gas compressor to a pressure of at least 135 bara”, para. 46 - “up to 200 bara”, para. 47 - “compress the 
a natural gas cooler (204) that cools the compressed natural gas stream (after 202) by indirect heat exchange with an ambient fluid (para. 25 - cooling includes cooling with air or water; para. 82 - “the natural gas cooler is configured to cool the compressed natural gas stream to near ambient temperature”; para. 49 - “cooling water” of cooler 204) to form a cooled compressed natural gas stream (after 204);10 
a work-producing natural gas expander (302) that expands the at least a portion of the cooled compressed natural gas stream (after compression and cooling) to a pressure less than 200 bara (para. 10 - “the compressed natural gas stream is expanded in a natural gas expander to a pressure less than 200 bara”, para. 47 - “the natural as expander may reduce the pressure of the natural gas to less than 200 bara”), but no greater than the pressure15 to which the natural gas compressor (202) compresses the natural gas stream (from 20; para. 47 - “but in no event greater than the pressure to which” the natural gas is compressed to), to thereby form a chilled natural gas stream (after 302); and 
a second heat exchanger (26) that at least partially condenses (para. 44 - “the natural gas stream 24 is chilled and condensed at pressure in the second heat exchanger 26”) the chilled natural gas stream (after 302) by exchanging heat between the chilled natural gas stream (after 302) and the liquid nitrogen stream (from 14) to form an at least partially vaporized nitrogen stream (see fluid from line 27 to line 45 and leaving 26; hereafter 45 after 26). 

But Pierre does not teach that the first heat exchanger (64) is located, relative to the cooled compressed natural gas stream (after 204), between the natural gas cooler (204) and the natural gas expander (302), to form an additionally cooled and compressed natural gas stream (before 302).  
However, the teachings of Pierre suggest that the first heat exchanger may be located in a variety of locations (see figures 1-6 and various locations of first heat exchanger 64).  Further, Pierre explicitly teaches that the effect of providing the first heat exchanger (64) in different locations relative to the natural gas stream is understood (para. 49 - see the tradeoffs in the temperature of the nitrogen and natural gas are understood and its impact on the cost of operations).  This information from Pierre suggests that in situations and locations where ambient cooling fluids are inexpensive, that the refrigeration capacity of the at least partially vaporized nitrogen stream could be gainfully employed elsewhere.  Further, it is well known to provide cooling to a natural gas stream that has been compressed and after-cooled as taught by either of Turney or Guillard.  Turney teaches (Fig. 2 at least) cooling a cooled compressed natural gas stream (142) that has been compressed (before 140) and after-cooled (see 140) with a vaporized and expanded nitrogen (see nitrogen expanded and used to provide cooling) before expanding the natural gas (see 120).  Alternatively to Turney, Guillard teaches (see figures 1-3 and whole disclosure) liquefying natural gas by compressing natural gas (in 132) cooling the compressed natural gas with an 
Therefore it would have been obvious to a person of ordinary skill in the art to modify the first heat exchanger (64) of Pierre to at least be located to cool the cooled compressed natural gas stream after the natural gas cooler (204) and before the natural gas expander (302) by heating the at least partially vaporized nitrogen stream (45 after 26) from the second heat exchanger (26) for the purpose of improving the LNG liquefaction performance of the system and method by reducing the temperature of the natural gas prior to expansion with the available cooling of the nitrogen vapor (45 after 26) and to provide the higher temperature cooling with the aftercooler (204) in situations and locations that have inexpensive aftercooler fluids available.
In regard to claim 2, 3, 19, Pierre teaches the natural gas compressor (202) compresses the natural gas stream (from 20) to greater than 200 bara (para. 46, 47); Pierre, as modified, teaches that the natural gas expander (302) expands the additionally cooled compressed natural gas stream (from the modified first heat exchanger as explained above) to less than25 135 bara (para. 47).  
In regard to claim 4, Pierre teaches that the liquid nitrogen supply (14) is produced at a different location than the liquefied natural gas production system (para. 5, 6) and transported as a liquid to the liquefied natural gas production system (para. 5, 6).

In regard to claim 6, Pierre teaches that the first heat exchanger (64) comprises at least one printed circuit heat exchanger (para. 28). 
In regard to claim 25, Pierre teaches that the natural gas cooler (204) is fully capable of cooling the compressed natural gas stream (after 202) to near ambient temperature (para. 49, 82); further it is obvious to provide cooling to near ambient to reject heat to the environment as desired.
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
Applicant's argument (page 8) is an allegation that Pierre teaches “reducing excess pressure in the natural gas expander prior to heat exchange to allow for an economic selection of the heat exchanger equipment.  
In response, the allegation is entirely unpersuasive.  Pierre’s teachings have nothing to do with the modification of Pierre as described by the rejection and the pressures disclosed by Pierre entirely anticipate the pressures of the claims and do not provide sufficient evidence against the modification of Pierre as detailed above.
Applicant's argument (page 8) is an allegation that Pierre teaches away from the heat exchanger being upstream of the natural gas expander.  
In response, it is noted that this allegation is entirely without merit since Pierre alone teaches that it is already known to provide the first heat exchanger (64) upstream .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
April 28, 2021